    Case 1:18-cv-10227-NLH-KMW Document 16 Filed 06/11/19 Page 1 of 1 PageID: 34
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



   HN REALTY, INC.,

                  Plaintiff,
                                         Civil No. 18-10227(NLH/KMW)
          v.

                                         ORDER OF DISMISSAL
  SENECA SPECIALTY INSURANCE
  COMPANY,
                  Defendant.



This matter having been reported settled and the Court having

administratively terminated the action for sixty (60) days so that the

parties could submit the papers necessary to terminate the case, see Fed.

R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the sixty-day time period

having passed without the Court having received the necessary papers;

     IT IS on this    11th    day of   JUNE , 2019

     ORDERED that the Clerk of the Court shall reopen the case and make a

new and separate docket entry reading “CIVIL CASE REOPENED”; and it is

further

     ORDERED that this matter be, and the same hereby is, DISMISSED WITH

PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).



                                               s/ Noel L. Hillman
                                             NOEL L. HILLMAN, U.S.D.J.
